Name: Commission Decision No 2526/86/ECSC of 31 July 1986 amending Decision 72/443/ECSC on alignment of prices for sales of coal in the common market
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  coal and mining industries;  European construction
 Date Published: 1986-08-08

 Avis juridique important|31986S2526Commission Decision No 2526/86/ECSC of 31 July 1986 amending Decision 72/443/ECSC on alignment of prices for sales of coal in the common market Official Journal L 222 , 08/08/1986 P. 0008 - 0008 Finnish special edition: Chapter 12 Volume 2 P. 0082 Swedish special edition: Chapter 12 Volume 2 P. 0082 *****COMMISSION DECISION No 2526/86/ECSC of 31 July 1986 amending Decision 72/443/ECSC on alignment of prices for sales of coal in the common market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 60 (2b) and 47 thereof, Having regard to Commission Decision 72/443/ECSC of 22 December 1972 on alignment of prices for sales of coal in the common market (1), Having obtained the opinion of the Consultative Committee, Whereas: In order to prevent disruption of the common market, Decision 72/443/ECSC restricted the right of coal producers to align prices on a price list established for another basing point and securing for the buyer the most advantageous conditions at the place of delivery; Prices may be aligned only on the price lists of certain coal producers and selling agencies which sell annually in the common market more than 1 million tonnes of hard coal or products obtained from hard coal or lignite of their own production. In addition, the tonnage the listed large enterprises may sell under alignment on Community coal is limited and that limitation refers to each of the sales areas into which the common market has been divided for the purpose of the Decision; Since 1 January 1973 when Decision 72/443/ECSC came into force, there have been a number of developments in the EC coal market which require amendment of that Decision. In particular, the list of enterprises on which alignment is permitted must be updated to remove enterprises that have since disappeared from the market and to add others, and account must be taken of the accession of Greece, Spain and Portugal to the common market with the ensuing need to modify the sales areas. Finally, the omission of Berlin West from one of the three sales areas of the Federal Republic of Germany in the Decision of 22 December 1972 must be rectified, HAS ADOPTED THIS DECISION: Article 1 Decision 72/443/ECSC is hereby amended as follows: 1. In Article 2, the following shall be deleted from the listed undertakings: '- Comptoir belge des charbons, Bruxelles, - Maatschappij Laura & Vereeniging, Eygelshoven, - Maatschappij Oranje-Nassau, Heerlen, - Verkoopkantoor der Staatsmijnen, Den Haag'. 2. In Article 2, the following shall be added to the listed undertakings: '- NV Kempense Steenkolenmijnen, Houthalen-Helchteren, - Hulleras del Norte SA (Hunosa), Oviedo, - Empresa Nacional CarbonÃ ­fera del Sur (Encasur), CÃ ³rdoba, - Minero SiderÃ ºrgica de Ponferrada SA, Madrid, - Hullera Vasco Leonesa SA, Madrid'. 3. Article 3 (1) shall be amended as follows: - 'Berlin West' is added to the end of the first indent of subparagraph (b); - after subparagraph (h) are added the subparagraphs: - '(i) Greece', - '(j) Spain', and - '(k) Portugal'. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1986. For the Commission Peter SUTHERLAND Member of the Commission (1) OJ No L 297, 30. 12. 1972, p. 45.